UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6908


JOEY DUANE SCOTT,

                Plaintiff - Appellant,

          v.

REUBEN FRANKLIN YOUNG; ROBERT C.       LEWIS;    FRANK   L.   PERRY;
HATTIE PIMPONG; JAMES M. JOHNSON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-ct-03159-FL)


Submitted:   October 30, 2015              Decided:   November 12, 2015


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joey Duane Scott, Appellant Pro Se.       Yvonne Bulluck Ricci,
Assistant Attorney General, Kimberly D. Grande, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joey Duane Scott appeals the district court’s order denying

relief   on    his   42    U.S.C.   § 1983     (2012)   complaint   and   certain

nondispositive orders.           We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.              Scott v. Young, No. 5:12-ct-03159-FL

(E.D.N.C. June 19, 2014; Oct. 7, 2014, Jan. 22, 2015; Apr. 15,

2015; May 28, 2015).          We dispense with oral argument because the

facts    and   legal      contentions    are   adequately   presented      in   the

materials      before     this   court   and   argument    would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                          2